Citation Nr: 1550585	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  12-15 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD.

4.  Whether new and material evidence has been received to reopen a claim of service connection for a left knee disability and, if so, whether service connection is warranted.

5.  Whether new and material evidence has been received to reopen a claim of service connection for a back disability and, if so, whether service connection is warranted.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2011 and August 2015 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In March 2015, the Board remanded the issue of service connection for GERD for further development.  Since the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

In February 2011, the Veteran submitted a claim for service connection for a sleep disorder on a direct basis and possibly as secondary to PTSD.  He complained of having difficulty staying asleep.  Treatment records as early as September 2005 showed complaints of snoring and daytime somnolence.  The September 2011 rating decision denied service connection for a sleep disorder as secondary to PTSD.  The Board granted service connection in March 2015 for a sleep disorder as part of the Veteran's service-connected PTSD.  The Board relied on the May 2012 VA examination, which stated that the Veteran's sleep disorder symptoms were "specific to his PTSD and not another DSM-IV Sleep Disorder diagnosis."  The May 2012 VA examiner noted that a sleep study had not been performed.  In June 2014, the Veteran was diagnosed as having obstructive sleep apnea with profound body position dependence following a private sleep study test.  The Board finds that sleep apnea is distinct from the sleep disorder that was granted in March 2015 as it is a distinctly diagnosed disease not specific to his PTSD.  See Boggs v. Peake, 520 F.3d 1330, 1337 (Fed. Cir. 2008).  The Board also finds that sleep apnea was encompassed in the Veteran's initial claim for a sleep disorder in February 2011, which has not been previously addressed and has been pending since.  Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009). 

The Veteran's previous application to reopen the claims for service connection for a left knee disability and a back disability was denied by the RO in January 1996.  Although the RO apparently reopened these claims in August 2015, the Board must independently consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

The issues of service connection for GERD, a right knee disability, sleep apnea, a left knee disability, and a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In a January 1996 rating decision, the RO denied the Veteran's application to reopen the claims of service connection for a low back condition and left knee condition; after the Veteran was notified of the adverse determination and of his appellate rights, he did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination. 

2.  The additional evidence received since the January 1996 rating decision raises a reasonable possibility of substantiating the claims for a back disability and a left knee disability.


CONCLUSIONS OF LAW

1.  The January 1996 RO decision, which denied the Veteran's application to reopen the claim of service connection for a back disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

2.  The criteria for reopening the previously denied claim for a back disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3.  The January 1996 RO decision, which denied the Veteran's application to reopen the claim of service connection for a left knee disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).  

4.  The criteria for reopening the previously denied claim for a left knee disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History and Evidence Previously Considered

In a rating decision in January 1996, the RO denied the Veteran's application to reopen the claims for service connection for a low back condition and a left knee condition on grounds that there was no reasonable possibility that the new evidence submitted in would change the previous decision as the recent medical evidence did not show that these conditions were incurred in or aggravated by military service or shows treatment within one year of discharge.  After the Veteran was notified of the determination and of his appellate rights, he did not appeal the adverse determination.  As no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the adverse determination to the Veteran, the rating decision became final by operation of law on the evidence of record, except the claim may be reopened if new and material evidence is presented.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  

The evidence previously considered consisted of the service treatment records, which are silent for treatment or diagnosis of a back disability and showed several injuries to the left knee, and post-service April 1993 VA examination.  

Current Claim to Reopen and Additional Evidence

The current claim to reopen was received by VA in May 2015. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The additional evidence not previously considered by VA regarding the claims for a low back disability and a left knee disability consists, in part, of an August 2015 VA examination during which the Veteran stated that he has had back and left knee pain since service.  The Veteran also submitted a VA medical article regarding musculoskeletal injuries, including the back, that may be caused by whole body vibration exposure, which the Veteran asserts he was exposed to when riding recovery vehicles during service.   

As the additional evidence relates to an unestablished fact necessary to substantiate the claims, namely, that the Veteran has back and left knee pain since service and evidence relating to an inservice cause of his low back pain, the lack of such evidence was in part the basis for the previous denial of the claim, the additional evidence is new and material under 38 C.F.R. § 3.156(a).  38 U.S.C.A. § 5108.

For this reason, the claims of service connection for a back disability and a left knee disability are reopened and are addressed further in the remand section.


ORDER

The application to reopen the claim of service connection for a back disability is granted and, to this extent only, the appeal is granted.

The application to reopen the claim of service connection for a left knee disability is granted and, to this extent only, the appeal is granted.


REMAND

In the previous March 2015 remand, the Board requested an opinion to assess the relationship of GERD to service, including to determine whether GERD is proximately due to or aggravated by medications for the Veteran's service-connected PTSD.  In an April 2015 VA examination, the examiner opined that it was less likely that any GERD was truly aggravated beyond natural progression by medications taken for PTSD and explained that if this were to occur, then proper intervention or treatment would have occurred some time ago and there was no indication of this reported in his treatment records, which was silent concerning GI symptom for many years, up until somewhat recently.  The examiner did note that the two medications that Veteran was taking for PTSD did mention small incidences of dyspepsia, but stated that true GERD was not caused by them.  The examiner did not explain why dyspepsia is not an aggravating factor.  The examiner failed to provide rationale for his conclusion that the Veteran's GERD was not aggravated by the medications for PTSD as the rationale provided only explained how the medications did not directly cause GERD.  In order to properly adjudicate this appeal, a factually accurate, fully articulated, and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4); see Stegall, 11 Vet. App. at 268.

The Veteran claims that his diagnosed sleep apnea is secondary to his service-connected PTSD and has submitted several medical articles generally supporting his theory for his claim.  In June 2015, the Veteran was afforded a VA examination.  The examiner reviewed the primary cause of sleep apnea according to current medical literature and opined that there was no clinical evidence that the Veteran's sleep apnea has been aggravated beyond its natural progression by his service-connected PTSD and/or medication taken for PTSD.  The examiner did not provide adequate rationale that is specific to the Veteran's case for the conclusions reached.  In order to properly adjudicate this appeal, a fully articulated and soundly reasoned medical opinion is needed.  As such, further development is necessary.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); 38 C.F.R. § 3.159(c)(4).

The Veteran has been diagnosed as having rheumatoid arthritis in 2008 for which he received private medical treatment; however, those treatment records are not contained in the claims file and should be obtained on remand.  In addition, private treatment notes dated September 2005 state that the Veteran was involved in a motor vehicle accident in June 2005.  Records pertaining to the June 2005 accident should also be obtained on remand. 

The Veteran was afforded a VA examination in August 2015 for his claimed right knee, left knee and back disabilities.  It is unclear, however, whether the Veteran has a current right knee disability and the examiner did not provide the Veteran's currently diagnosed disabilities.  Unfortunately, the examiner also improperly based the opinion on the lack of continuity of treatment as opposed to symptoms.  In order to properly adjudicate this appeal, a fully articulated and soundly reasoned medical opinion that accounts for the Veteran's competent lay testimony is needed.  Additional records are also being requested that are potentially relevant to the Veteran's claims.  As such, another VA examination must be afforded to the Veteran.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007); Dalton v. Nicholson, 21 Vet. App. 23 (2007); 38 C.F.R. § 3.159(c)(4).


Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and obtain the names and addresses of all medical care providers who treated the Veteran for his claimed disabilities, including treatment for rheumatoid arthritis and the June 2005 motor vehicle accident.  After securing the necessary release, obtain these records, including any outstanding VA treatment records.  If these records are not available, a negative reply is required.

2.  Following the above development, schedule the Veteran for an examination by an appropriate VA examiner to determine the etiology of the diagnosed sleep apnea and GERD and any diagnosed right knee disability, left knee disability, and back disability.  The claims file must be made available to the examiner for review.  

The examiner is to offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed sleep apnea and/or GERD and any diagnosed right knee disability, left knee disability, and back disability are related to active service.  Regarding the left knee, the examiner should specifically comment on his documented inservice injuries and treatment in June 1968, November 1969, and December 1969. 

The examiner must also provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the diagnosed sleep apnea is caused or aggravated by the service-connected PTSD.  The examiner is to consider the medical articles submitted by the Veteran in responding to this request.  The examiner must address both causation and aggravation or the opinion will be deemed legally inadequate.

The examiner must also provide an opinion as to whether it is as likely as not (a 50 percent or greater probability) that the diagnosed GERD is caused or aggravated by the service-connected PTSD, including medications taken for PTSD.  The examiner is to consider the medical articles submitted by the Veteran in responding to this request.  The examiner must address both causation and aggravation or the opinion will be deemed legally inadequate.

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.  

If aggravation is found, the examiner must attempt to establish a baseline level of severity of the diagnosed sleep apnea and GERD prior to aggravation by the service-connected PTSD or medications taken to treat PTSD.

The examiner must provide an opinion based on the facts of the Veteran's specific case and consider the theories presented by the Veteran.  The examiner must consider the Veteran's lay statements concerning symptoms he experienced and cannot discount these statements solely because of lack of corroborating treatment records.  The examination report must include a complete rationale for all opinions expressed.  

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


